DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 15, 2021 have been entered.
Claims 1, 4-6, and 11-14 have been amended. 
Claims 2, 3, 7 and 8 have been canceled.   
Claims 1, 4-6, and 9-14 are allowed.

Allowable Subject Matter
The closest prior arts of record appear to be:
		1/ The prior art of Zhang (Pub. No. US 2018/0227270) teaches obtaining network interaction data collected by a server, where the network interaction data includes user Media Access Control (MAC) address data and router MAC address data; determining a relationship between a router MAC address and a user MAC address based on the user MAC address data and the router MAC address data; counting, based on the relationship between the router MAC address and the user MAC address, an access parameter obtained after each user MAC address in the user MAC address data accesses a router that is to be identified corresponding to the router MAC address within a predetermined period (Parag. [0045]).
		2/ The prior art of Wu et al. (Pub. No. US 2017/0134181) teaches A TV program is used hereinafter as an example of a wait-for-push party. User-related information of specific users obtained by the wait-for-push party may include interaction data information between the specific users and the TV program, and relationship information of binding between the specific users and the TV program.  For example, a watching data set of a number of specific users for a TV program is first obtained.  Data of watching the TV program is mainly obtained through an intelligent TV log acquisition system, which collects a mac address of each TV set, a mac address of a home router, information of a watched program, a watching time, and a watching 
		3/ The prior art of Nuzzi et al. (Pub. No. US 2019/0197512) teaches a database 136 that may include data linking router device 140 and user device 110 to a particular account or digital wallet associated with the user.  For instance, database 136 may include one or more tables that associate endpoint device information (e.g., serial number, MAC address, IP address), router device information (e.g., serial number, MAC address, IP address), and user account and digital wallet information (Parag. [0053]).
		4/ The prior art of Hyun (Pub. No. US 2012/0331495) teaches a controller 400 that transmits user information and user operating information to the TV in response to a request from the TV.  That is, when user information is requested from the TV, the user information collector 402 of the controller 400 transmits information (e.g., a phone number and/or a name) regarding a user of the terminal, and detects an operation of the terminal to collect information related to the operation, that is, user operating information (e.g., whether a terminal is currently in use, login information, information of applications currently in use, a search keyword, message transmission/reception information, call reception/transmission information, communication counterpart information, and the like) and transmit the same  (Parag. [0047]).   
		5/ The prior art of Bang et al. (Pub. No. US 2016/0044494) teaches teaches that since the router is included in the target service place, service server may detect all of active devices (i.e., the TV and user terminal) in the target service place based on the router's management table (e.g., Table 6) in addition to the MAC address table (e.g., Table 1), the ARP table (e.g., Table 2), and the management table (e.g., Table 3).  Table 7 exemplary shows a network connection structure table generated using the router's management table in addition to the MAC address table, the ARP table, and the service server's management table. As shown in Table 3, the management table may include information a subscriber number with name and a type and a MAC address of each subscriber device.  Since the management table has the MAC address of each subscriber device and service server 100 already detects the MAC addresses of active subscriber devices based on the MAC address table, service server 100 may determine a type of the detected active subscriber device based on the management table (table 3).  For example, service server 100 determines that two active subscriber devices having MAC addresses of 00:01:02:03:04:05 and AB:CD:EF:02:03:04 are IP TV settop box 310 and router 320 (i.e., 

		The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitations in the independent claim(s), which is not found in the prior art references. More specifically, querying in a preset routing relationship table including MAC addresses of user terminals as they are related to routers’ MAC addresses; the querying is performed with the use of the MAC address of a router, which is included in a network connection request sent by a TV terminal associated with the same router; and based on the comparison using the router’s MAC address, a user identifier of plurality of user identifiers is selected, which corresponds to the MAC address, which are pre-stored. In addition, to-be-pushed information is selected based on acquired keywords searched by a user terminal associated with the selected user identifier, in response to the TV terminal’s request, wherein the user terminal is separate from the TV terminal that has sent the request; then, to-be-pushed information is pushed to the TV terminal.  i.e., a router’s MAC address is used to associate a TV terminal, sending a request including the router’s MAC address, connected to the router with a user terminal connected to the same router through the selection of a user identifier associated with the user terminal, and based on keywords searched by the user terminal, to-be-pushed information is selected and sent to the TV terminal. The user terminal is different from the TV terminal sending the request.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442    

                                                                                                                                                                                                                                                                                                                                                                                                     

/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442